Citation Nr: 1126717	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-43 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Cleveland, Ohio, VA Regional Office.  

In March 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Review of the evidentiary record shows that during the March 2011 Board hearing, the Veteran and his wife indicated that he is currently receiving treatment for his Parkinson's disease at his local VA facility, with an appointment scheduled for April 2011.  See hearing transcript, p. 20.  However, review of the claims file shows that VA outpatient treatment records as of March 2011 have not been obtained.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's Parkinson's disease from the Southern Arizona VA Health Care System in Tucson, Arizona.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim of entitlement to service connection for Parkinson's disease.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



